Exhibit 10.1

FIRST LOAN MODIFICATION AGREEMENT

This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of August 28, 2012 (the “First Loan Modification Effective
Date”), by and between SILICON VALLEY BANK, a California corporation with a loan
production office located at 555 Mission St., Suite 900, San Francisco,
California 94105 (“Bank”), and REAL GOODS ENERGY TECH, INC., a Colorado
corporation (“Real Goods Energy”), REAL GOODS TRADING CORPORATION, a California
corporation (“Real Goods Trading”), EARTH FRIENDLY ENERGY GROUP HOLDINGS, LLC, a
Delaware limited liability company (“EFEG Holdings”), ALTERIS RENEWABLES, INC.,
a Delaware corporation (“Alteris”), EARTH FRIENDLY ENERGY GROUP, LLC, a Delaware
limited liability company (“EFEG”), SOLAR WORKS, LLC, a Delaware limited
liability company (“Solar Works”), ALTERIS RPS, LLC, a Delaware limited
liability company (“RPS”), and ALTERIS ISI, LLC, a Delaware limited liability
company (“ISI”, and together with Real Goods Energy, Real Goods Trading, EFEG
Holdings, Alteris, EFEG, Solar Works and RPS, individually and collectively,
jointly and severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 19, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of December 19, 2011, between Borrower and Bank (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL Repayment of the Obligations is secured by the
Collateral as described in the Loan and Security Agreement, dated as of
December 19, 2011, between REAL GOODS SOLAR, INC., a Colorado corporation (the
“Secured Guarantor”), and Bank (as amended, the “Security Agreement”) (together
with any other collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Loan Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a)(i) thereof:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus one and three-quarters percentage points (1.75%); provided
that during a Streamline Period, the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate, which interest shall be payable monthly, in arrears, in accordance
with Section 2.3(g) below.”

and inserting in lieu thereof the following:

“(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate plus two and three-quarters percentage points (2.75%); provided
that during a Streamline Period, the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate, which interest shall be payable monthly, in arrears, in accordance
with Section 2.3(g) below.”



--------------------------------------------------------------------------------

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.8(a) thereof:

“(a) Maintain its and its Subsidiaries’ (other than Finco or any Subsidiary of
Finco, for which this Section 6.8(a) shall be inapplicable), primary depository
accounts, operating accounts and securities accounts with Bank and Bank’s
affiliates with all excess funds maintained at or invested through Bank or an
affiliate of Bank; provided that, Borrower shall be permitted to maintain its
existing Wells Fargo Account.”

and inserting in lieu thereof the following:

“(a) Maintain its and its Subsidiaries’ (other than Finco or any Subsidiary of
Finco, for which this Section 6.8(a) shall be inapplicable), primary depository
accounts, operating accounts and securities accounts with Bank and Bank’s
affiliates with all excess funds maintained at or invested through Bank or an
affiliate of Bank; provided that, Borrower shall be permitted to maintain cash
in its existing Wells Fargo Account in a maximum amount not to exceed the amount
necessary to cover outstanding checks drawn on such Wells Fargo Account, with
all amounts in excess thereof transferred to an account of Borrower maintained
at Bank.”

 

  3 The Loan Agreement shall be amended by inserting the following definition,
in its appropriate alphabetical order, in Section 13.1 thereof:

“First Loan Modification Effective Date” is August 28, 2012.

 

  4 The Loan Agreement shall be amended by deleting the following definition
from Section 13.1 thereof:

“Revolving Line Maturity Date” is August 31, 2012 (i.e. nine months from the
Effective Date).

and inserting in lieu thereof the following:

“Revolving Line Maturity Date” is October 30, 2012.

 

  5 The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby deleted in its entirety and is replaced with Exhibit A attached hereto.

4. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the execution of
this Loan Modification Agreement, each in form and substance satisfactory to the
Bank (collectively, the “Conditions Precedent”):

 

  A.

copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower

 

2



--------------------------------------------------------------------------------

  authorizing the execution and delivery of this Loan Modification Agreement,
the other documents executed in connection herewith and Borrower’s performance
of all of the transactions contemplated hereby (but only to the extent required
since last delivered to Bank), and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be so
authorized on behalf of Borrower (but only to the extent any signatories have
changed since such incumbency certificate was last delivered to Bank);

 

  B. fully executed original signature pages to the Wells Fargo Control
Agreement;

 

  C. updated evidence of insurance; and

 

  D. such other documents as Bank may reasonably request.

5. FEES. Borrower shall pay to Bank an extension fee equal to Fifteen Thousand
Dollars ($15,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with the Existing Loan
Documents and this Loan Modification Agreement.

6. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby
certifies that, other than as disclosed in the Perfection Certificate, no
Collateral with a value greater than Ten Thousand Dollars ($10,000) in the
aggregate is in the possession of any third party bailee (such as at a
warehouse). In the event that Borrower, after the date hereof, intends to store
or otherwise deliver the Collateral with a value in excess of Ten Thousand
Dollars ($10,000) in the aggregate to such a bailee, then Borrower shall first
receive, the prior written consent of Bank and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Bank.
Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate, dated as of
December 19, 2011, and acknowledges, confirms and agrees the disclosures and
information above Borrower provided to Bank in such Perfection Certificate
remains true and correct in all material respects as of the date hereof.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement and each other Loan
Document, and of all security or other collateral granted to the Bank, and
confirms that the indebtedness secured thereby includes, without limitation, the
Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to waive the Existing Default pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future waivers
or any other modifications to the Obligations. Nothing in this Loan Modification
Agreement shall constitute a satisfaction of the Obligations. It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Loan Modification
Agreement.

11. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference.

 

3



--------------------------------------------------------------------------------

12. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER       REAL GOODS ENERGY TECH, INC.     REAL GOODS TRADING CORPORATION
By:  

/s/ Kam Mofid

    By:  

/s/ Kam Mofid

Name: Kam Mofid     Name: Kam Mofid Title: Chief Executive Officer     Title:
Chief Executive Officer ALTERIS RENEWABLES, INC.    
EARTH FRIENDLY ENERGY GROUP HOLDINGS, LLC By:  

/s/ Kam Mofid

    By:  

/s/ Kam Mofid

Name: Kam Mofid     Name: Kam Mofid Title: Chief Executive Officer     Title:
Chief Executive Officer EARTH FRIENDLY ENERGY GROUP, LLC     SOLAR WORKS, LLC
By:  

/s/ Kam Mofid

    By:  

/s/ Kam Mofid

Name: Kam Mofid     Name: Kam Mofid Title: Chief Executive Officer     Title:
Chief Executive Officer ALTERIS ISI, LLC     ALTERIS RPS, LLC  

    By: Alteris Renewables, Inc.

    Its: Sole Member

     

    By: Alteris Renewables, Inc.

    Its: Sole Member

By:  

/s/ Kam Mofid

    By:  

/s/ Kam Mofid

Name: Kam Mofid     Name: Kam Mofid Title: Chief Executive Officer     Title:
Chief Executive Officer

[Signature Page to Loan Modification Agreement]



--------------------------------------------------------------------------------

BANK: SILICON VALLEY BANK By:  

/s/ Dan Baldi

Name: Dan Baldi Title: DEAL TEAM LEADER

[Signature Page to Loan Modification Agreement]



--------------------------------------------------------------------------------

Acknowledgment and Agreement:

The undersigned ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Unconditional Guaranty and a certain Security
Agreement, each dated as of December 19, 2012, and each document executed in
connection therewith, and acknowledges, confirms and agrees that the
Unconditional Guaranty, Security Agreement and each document executed in
connection therewith shall remain in full force and effect and shall in no way
be limited by the execution of this Loan Modification Agreement, or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith.

 

REAL GOODS SOLAR, INC. By:  

/s/ Kam Mofid

Name: Kam Mofid Title: Chief Executive Officer

[Signature Page to Loan Modification Agreement]



--------------------------------------------------------------------------------

Exhibit A to First Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK    Date:   

                                          

FROM:   REAL GOODS ENERGY TECH, INC. ET. AL.      

1. The undersigned authorized officer of REAL GOODS ENERGY TECH, INC.
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending                         with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes     No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC   
Yes     No A/R & A/P Agings    Monthly within 20 days    Yes     No Transaction
Reports    Weekly and with each request for a Credit Extension (Monthly
within 20 days during a Streamline Period)    Yes     No Projections   

Within 20 days of board approval

(no later than 60 days after FYE)

   Yes     No

Deferred Revenue Report, Schedule of Assets with respect

to 3rd party construction and financing arrangements

(including performance bonds and bank statements

for non-SVB bank accounts)

   Monthly within 30 days    Yes     No

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

                                                            
                                         
                                         
                                         
                                                                            

 

Financial Covenant

  

Required

    

Actual

    

Complies/Streamline

 

Maintain as indicated:

        

Liquidity Ratio (monthly)

     2:00:1.00                     :1.00         Yes     No    Streamline Period
(Qualified Cash minus the total outstanding Obligations of Borrower owed to
Bank)    $ 2,000,000       $           Yes     No   

 

8



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

REAL GOODS ENERGY TECH, INC.

 

By:                                                                  
                             

 

Name:                                                                  
                        

 

Title:                                                                  
                          

  

BANK USE ONLY

 

Received by:                                        
                                         

                             AUTHORIZED SIGNER

 

Date:                                                                  
                            

 

Verified:                                                                 
                       

                             AUTHORIZED SIGNER

 

Date:                                                                  
                            

 

Compliance Status:             Yes     No

 

9



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                             

    2.     I.     Liquidity Ratio (Section 6.9)

Tested as of the last day of each month, on a consolidated basis with respect to
Borrower and its Subsidiaries

Required: 2.00:1.00

Actual:

 

A.    Qualified Cash    $                 B.    Eligible Accounts    $      C.
   Total Outstanding Obligations of Borrower owed to Bank    $      D.   
Liquidity Ratio ( the sum of line A plus line B divided by line C, expressed as
a ratio)          :1.00   

Is line D equal to or greater than 2:00:1:00?

        No, not in compliance                                        
                                                                 Yes, in
compliance

 

10



--------------------------------------------------------------------------------

II. Streamline Period.

Required: Provided no Default or Event of Default has occurred and is
continuing, the period (i) beginning on the first (1st) day in which Borrower
has, for each consecutive day in the immediately preceding sixty (60) day
period, maintained Qualified Cash minus the total outstanding Obligations of
Borrower owed to Bank, as determined by Bank, in its sole discretion, in an
amount at all times greater than or equal to Two Million Dollars ($2,000,000),
as determined by Bank, in its sole discretion (the “Streamline Balance”); and
(ii) ending on the earlier to occur of (A) the occurrence of a Default or an
Event of Default; and (B) the first day thereafter in which Borrower fails to
maintain the Streamline Balance, as determined by Bank, in its sole discretion.
Upon the termination of a Streamline Period, Borrower must maintain the
Streamline Balance each consecutive day for thirty (30) consecutive days, as
determined by Bank, in its sole discretion, prior to entering into a subsequent
Streamline Period.

Actual:

 

A.    Qualified Cash    $                 B.    Total Outstanding Obligations of
Borrower owed to Bank    $                 C.    Streamline Balance (line A
minus line B)    $                

Is line C equal to or greater than $2,000,000?

        No, not in Streamline Period                                          
                                                                Yes, in
Streamline Period

 

11